DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims file 4/11/2022.
Applicant’s arguments/remarks made in amendment filed 4/11/2022.
Information Disclosure Statement filed 1/14/2022.
Claims 1, 5, 8, 10, 16, 19, and 20 are amended. 
Claims 1-20 are presented for examination.
Response to Arguments
Applicant presents arguments with regard to patent eligibility and priority.  Each is addressed.
Applicant argues that the amended claims “contain limitations that cannot practically be performed in the human mind.” (Remarks, page 12, paragraph 2, line 4.)  Examiner agrees.  The rejections for patent eligibility under 35 USC § 101 are withdrawn.   
Applicant argues that “the cited references [to] do not teach or suggest every element of claim 1 as-amended.” (Remarks, page 16, paragraph 2, line 1.) However, the argument is moot in view of new grounds of rejection necessitated by amendment.  See detailed rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12 -15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Personal Knowledge Graph Population from User Utterances in Conversational Understanding, herein Li), Fang et al (Sounding Board: A User-Centric and Content-Driven Social Chatbot, herein Fang), Deng et al (Deep Learning in Natural Language Processing, herein Deng), and Fan et al (DKGBuilder: An Architecture for Building a Domain Knowledge Graph from Scratch, herein Fan). 
Regarding claim 1,
	Li teaches a computer-implemented method comprising:  (Li, page 224, column 1, paragraph 1, line 4 “In this paper, we introduce a statistical language understanding approach to automatically construct personal (user-centric) knowledge graphs in conversational dialogs.”  In other words, statistical language understanding approach to automatically construct is a computer-implemented method.)
	receiving a user dataset for [a chatbot]; extracting entities from the user dataset; (Li, Fig. 2, and, page 226, column 1, paragraph 2, line 1 “In this work, we align our SLU semantic space with the back-end semantic knowledge repositories such as Freebase and aim to identify knowledge graph relations invoked in users’ utterances. To achieve this goal, we propose the statistical language understanding frame-work, as shown in Figure 2, with three key language understanding components: Personal Assertion Detection, Relation Detection, and Slot Filling.” And, page 226, column 2, paragraph 4, line 1 “The formulation of the complete query to the back-end requires detection of the invoked entities in the user’s utterance, in addition to detecting the graph relations that are invoked.  Hence, we will extract the specific entities or arguments of detected relations with the following Slot Filling component.” In other words, the Personal Assertion Classification receives ASR Utterances is receiving a user dataset, and extract specific entities or arguments of specific relations is extracting entities.) 

    PNG
    media_image1.png
    593
    587
    media_image1.png
    Greyscale

	identifying links between the entities based on the user dataset; creating in a computer readable memory, a seed graph that represents the entities and the identified links between the entities (Li, Table 1, and Fig. 1

    PNG
    media_image2.png
    274
    1310
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    415
    513
    media_image3.png
    Greyscale

It is implicit that a computer implemented method for generating a personal knowledge graph requires a processor with memory and storage in order to execute. In other words, from Fig. 2, Relation Detection is identifying links between entities, ASR utterances is user dataset, Knowledge Graph Population is creating a seed graph, and using a computer implemented method is using a computer readable memory for creating the seed graph.),
the seed graph containing a set of nodes and a set of edges, each node in the set of nodes representing an entity extracted from the user dataset, each edge in the set of edges connecting two nodes and representing a link between the entities represented by the two nodes; (Li, Fig. 1, In other words, Personal Knowledge Graph is seed graph, the nodes of the graph are a set of nodes, nodes represent entities from the dataset, the lines between the nodes is a set of edges, and, the edges between each pair of nodes represents a link between the nodes.)
	identifying one or more weakly connected components in the seed graph, wherein each weakly connected component is a subgraph of the seed graph in which all nodes in the subgraph are reachable by traversing the edges of the subgraph through an undirected path (Li, Fig. 1, In other words, each of the vertices in Fig. 1 is a weakly connected component of the graph, each comprises a subgraph, and all of the nodes are reachable from each other through an undirected path.);
	for each weakly connected component in the seed graph: mapping entities represented by nodes in the weakly connected component to vertices in a reference knowledge graph (Li, page 225, column 1, paragraph 1, line 4 “A list of the personal factual relations that are encountered in the spoken utterance evaluation dataset is shown in Section 5. For illustration, example utterances with defined semantic space are shown  in Table 1, and a sample user-centered knowledge graph is shown in Figure 1 based on these utterances.  For each relation, we leverage the complete set of entities that are connected to each other in the Freebase knowledge graph with the specific relation, and search these entity pairs on the web using Microsoft Bing search engine (www.bing.com).  We use the snippets that the search engine returns to create natural language examples that can be used as the training data for each relation, based on our earlier work [7].” In other words, for each relation is identifying weakly connected components in the seed graph (Examiner notes that Li searches the reference knowledge graph for each relation, this includes weakly connected ones.), leverage the complete set of entities that are connected to each other in the Freebase knowledge graph with the specific relation is mapping entities in the weakly connected component to vertices in a reference knowledge graph, and Freebase knowledge graph is a reference knowledge graph.);
	using the mapped vertices in the reference knowledge graph as starting points,
traversing, the reference knowledge graph based on a [finite state machine] (Li, page 225, column 1, paragraph 2, line 1 “For each relation, we leverage the complete set of entities that are connected to each other in the Freebase knowledge graph with the specific relation, and search these entity pairs on the web using Microsoft Bing search engine (www.bing.com).”  In other words, leverage the complete set of entities is using the mapped vertices in the reference knowledge graph, search these entity pairs is traversing the mapped vertices, and Freebase knowledge graph is reference knowledge graph.),
	[to identify a first threshold number of vertices in the reference knowledge graph and a first threshold number of entities represented by the first threshold number of vertices; and]
	for each entity in the first threshold number of entities, storing an entry in a buffer representing the entity, wherein the entry comprises information characterizing the entity; computing priority scores for the entries in the buffer; (Li, page 227, column 1, paragraph 2, line 1 “Once the relations and the associated entities or arguments are identified from the utterances, the user-centered personal knowledge graph would be populated with the newly extracted information and get updated. Then if the user intends to talk more about himself/herself, the system will repeat the above procedures to integrate more personal facts into the current knowledge graphs.  Otherwise, the system can either output the knowledge graph for demonstration with better visibility or store the knowledge graph into a knowledge repository such as a knowledge base or database.” And, paragraph 3, line 1 “In this study, we utilize the semantic space that is defined in a knowledge base, or a triple store, such as people.person related facts in Freebase, for the SLU model to be built.” And, page 226, column 2, paragraph 6, line 1 “Following the state-of-the-art approaches for slot filling [49, 50, among others], we use discriminative statistical models, namely Conditional Random Fields (CRFs) [51], for modeling.  More specifically and formally, slot filling is framed as a sequence classification problem to obtain the most probable slot sequence.” In other words, Freebase uses the RDF framework, people.person related facts is each entity, store the knowledge graph into a knowledge repository is storing an entry in a buffer representing the entity, and for slot filling, we use discriminative statistical models is computing priority scores for entries in the buffer.)
	selecting, from the entries in the buffer, a subset of entries having the highest priority scores (Li, page 227, column 1, paragraph 2, line 1 “Once the relations and the associated entities or arguments are identified from the utterances, the user-centered personal knowledge graph would be populated with the newly extracted information, and get updated.” And, page 224, paragraph 1, line 15 “This data is then used to build three key language understanding components: (1) Personal Assertion Classification identifies the user utterances that are relevant with personal facts, e.g., “my mother’s name is Rosa”;…” In other words, utterances that are relevant is a subset of entries, identifies the user utterances is selecting a subset of entries having the highest priority, and knowledge repository is buffer.) ;
	adding entities in the subset of entries and their associated links to the seed graph to generate a customized knowledge graph that is an expanded version of the seed graph (Li, page 227, column 1, paragraph 2, line 1 “Once the relations and the associated entities or arguments are identified from the utterances, the user-centered personal knowledge graph would be populated with the newly extracted information, and get updated.” In other words, from above mapping, utterances that are relevant are a subset of entries, nodes in the user-centered personal knowledge graph is entities with associated links, and populated with the newly extracted information, is adding entities and links to the seed graph to generate an expanded version of the seed graph.) ;
	[receiving, by the chatbot, an utterance; determining, by the chatbot, a user intent corresponding to the utterance using the expanded version of the seed graph; and providing, by the chatbot, a response to the utterance based upon the determined user intent.] 
	Thus far, Li does not explicitly teach a chatbot.
	Fang teaches a chatbot (Fang, page 1, paragraph 1, line 1 “We present Sounding Board, a social chatbot that won the 2017 Amazon Alexa Prize.”  In other words, chatbot is chatbot.)
	Fang teaches receiving, by the chatbot, an utterance; determining, by the chatbot, a user intent corresponding to the utterance using the expanded version of the seed graph; and providing, by the chatbot, a response to the utterance based upon the determined user intent (Fang,  page 2, column 1, paragraph 3, line 1 “Sounding Board uses a modular framework as shown in Fig. 2.  When a user speaks, the system produces a response using three modules: natural language understanding (NLU), dialog manger (DM), and natural language generation (NLG). The NLU produces a representation of the current event by analyzing the user’s speech given the current dialog state (§2.1).  Then, based on this representation, the DM executes the dialog policy and decides the next dialog state (§2.2).  Finally, the NLG uses the content selected by the DM to build the response (§2.3), which is returned to the user and stored as context in the DM.  During the conversation, the DM also communicates with a knowledge graph that is stored in the back-end and updated daily by the content management module (§2.4).”And, page 2, column 1, paragraph 2, line 1 “Given a user’s utterance, the NLU module extracts the speaker’s intent or goals, the desired topic or potential subtopics of conversation, and the stance or sentiment of a user’s reaction to a system comment. 


    PNG
    media_image4.png
    571
    1050
    media_image4.png
    Greyscale

In other words, Sounding Board is chatbot, utterance is utterance, when a user speaks is receiving an utterance, NLU module extracts the speaker’s intent is determining, by the chatbot, a user intent corresponding to the utterance, DM communicates with a knowledge graph that is stored in the back-end is using the expanded version of the seed graph, and build a response which is returned to the user is a response to the utterance based upon the determined user intent.).
	Both Li and Fang are directed to building local knowledge graphs for the purpose of language processing, among other things.  Li teaches building a personal knowledge graph from user utterance for language understanding but does not teach for the purpose of a chatbot.  Fang teaches a user-centric content driven chatbot for language understanding, but does not explicitly teach developing a local knowledge graph. In view of the teaching of Li it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fang into Li.  This would result in building local knowledge graphs from user utterances for language understanding for a chatbot.
	One of ordinary skill in the art would be motivated to do this because chatbots have traditionally had difficulty generating conversations with long-term coherence. (Fang, page 1, column 1, paragraph 2, line 12 “These AI assistants typically focus on short interactions, as in commercial products such as Amazon Alexa, Microsoft Cortana, Google Assistant, and Apple Siri. General conversation systems, called chatbots, have constrained social interaction capabilities but have difficulty generation conversations with long-term coherence (Serban et al., 2017; Sato e al., 2017; Shao et al., 2017; Tian et al., 2017; Ghazvininejad et al., 2018).”) 
Thus far, the combination of Li and Fang does not explicitly teach a finite state machine.
	Deng teaches a finite state machine (Deng, page 25, paragraph 3, line 1 “In the United States, the study of the frame-based CLU (conversation language understanding) started in the 1970s at DARPA Speech Understanding Research (SUR) and then the resource management (RM) tasks. At this early stage, natural language understanding (NLU) techniques like finite state machines (FSMs) and augmented transition networks (ATNs) were applied for SLU (Woods 1983).” In other words, finite state machines is finite state machine. Examiner notes that FSMs are well known in the fields of graph traversal and natural language understanding for keeping track of states. Li cites traversing a graph but does not explicitly show using a FSM to record states.) 
	Both Deng and the combination of Li and Fang are directed to knowledge graphs and natural language processing, among other things.  In view of the teaching of the combination of Li and Fang,  it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Deng into the combination of Li and Fang, this would result in applying methods such as finite state machines to keep track of states in graph traversal.
	One of ordinary skill in the art would be motivated to do this because enabling computers to process human languages benefits many different technology fields. (Deng, page vii, paragraph 1, line 1 “Natural language processing (NLP), which aims to enable computers to process human languages intelligently, is an important interdisciplinary field crossing artificial intelligence, computing science, cognitive science, information processing, and linguistics.  Concerned with interaction between computers and human languages, NLP applications such as speech recognition, dialog systems, information retrieval, question answering, and machine translation have started to reshape the way people identify, obtain, and make use of information.”)
	Thus far, the combination of Li, Fang, and Deng does not explicitly teach to identify a first threshold number of vertices in the reference knowledge graph and a first threshold number of entities represented by the first threshold number of vertices.
	Fan teaches to identify a first threshold number of vertices in the reference knowledge graph and a first threshold number of entities represented by the first threshold number of vertices (Fan, page 666, paragraph  2, line 4 “For each candidate pair (ei, ej) and the relation Rk, the model predicts 
    PNG
    media_image5.png
    24
    450
    media_image5.png
    Greyscale
 where δ is a predefined threshold.” In other words,  δ is a threshold number of vertices in the reference knowledge graph and represents a number of entities.); and
	Li also teaches to identify a first threshold number of vertices in the reference knowledge graph and a first threshold number of entities represented by the first threshold number of vertices (Li, page 225, column 1, paragraph 2, line 1 “For each relation, we leverage the complete set of entities that are connected to each other in the Freebase knowledge graph with the specific relation, and search these entity pairs on the web using Microsoft Bing search engine (www.bing.com).” In other words, Freebase knowledge graph is reference knowledge graph, entities are entities represented by vertices, and we leverage the complete set of entities that are connected to each other is a first threshold number of vertices. Examiner notes that Li does not have a limiting threshold.  Li’s threshold is every pair of entities that are connected to each other in Freebase.)
	Both Fan and the combination of Li, Fang, and Deng are directed to building domain specific knowledge graphs, among other things.  The combination of Li, Fang, and Deng teach building a local knowledge graph for the purpose of constructing a chatbot system that uses a broader reference knowledge graph for construction but does not explicitly teach a limiting threshold number of entities. Fan teaches building a domain specific knowledge graph that uses a reference knowledge graph for construction and a limiting threshold number of entities but not for the construction of a chatbot system.  In view of the teaching of the combination of Li, Fang, and Deng, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fan into the combination of Li, Fang, and Deng.  This would result in building a domain specific knowledge graph for the purpose of constructing a chatbot system that uses a limiting threshold number of entities for constructing the domain specific knowledge graph.
	One of ordinary skill in the art would be motivated to do this to improve providing knowledge service for special-purpose applications. (Fan, page 663, paragraph 2, line 1 “A domain knowledge graph (DKG) is a special type of knowledge graph that focuses on modeling relations between entities in a specific domain.  It plays an important role in providing knowledge service for special-purpose applications, such as medical diagnosis, movie recommendation, etc.  Although abundant research has been conducted on general-purpose knowledge graph construction, entities and relations in a specific domain are still hard to obtain in a large quantity and a high accuracy.”)
9.	Regarding claim 2,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 1,
	wherein the user dataset includes a plurality of user utterances.  (Li, Fig. 2, “ASR Utterances block”. In other words, ASR utterances is a plurality of user utterances.)
Regarding claim 3,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 1,
	wherein extracting the entities and identifying the links between the entities include performing, on the user dataset, at least one of:  part-of-speech tagging; named-entity recognition; or constituency parsing.  (Li, Table 1, In other words, utterance with semantic space is extracting entities, parsing the utterances is identifying links between the entities including part-of-speech tagging; named-entity recognition; or constituency parsing.)
Regarding claim 12,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 1 further comprising,
	receiving an input utterance; extracting entities from the input utterance; generating, based on the customized knowledge graph, knowledge graph embeddings for the extracted entities; and classifying the input utterance based on the knowledge graph embeddings for the extracted entities. (Li, Table 1, and Fig. 2, And, page 226, column 2, paragraph 4, line 1 “The formulation of the complete query to the back-end requires detection of the invoked entities in the user’s utterance, in addition to detecting the graph relations that are invoked.  Hence, we will extract the specific entities or arguments of detected relations with the following Slot Filling component.” And, page 227, column 1, paragraph 2, line 1 “Once the relations and the associated entities or arguments are identified from the utterances, the user-centered personal knowledge graph would be populated with the newly extracted information and get updated. Then if the user intends to talk more about himself/herself, the system will repeat the above procedures to integrate more personal facts into the current knowledge graphs.” And, paragraph 3, line 1 “In this study, we utilize the semantic space that is defined in a knowledge base, or a triple store, such as people.person related facts in Freebase, for the SLU model to be built.” In other words, the Personal Assertion Classification receives ASR Utterances is receiving an input utterance, extract specific entities or arguments of specific relations is extracting entities from the input utterance, user-centered personal knowledge graph is customized knowledge graph, and integrate more personal facts into the current knowledge graphs is classifying the input utterance based on the knowledge graph embeddings for the extracted entities.) 
Regarding claim 13,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 12,
	wherein generating the knowledge graph embeddings includes generating the knowledge graph embeddings using TransE or an extension of TransE. (Deng, page 123, paragraph 2, line 1 “Recent studies reveal that translation-based representation learning methods are efficient and effective to encode relational facts in KG (knowledge graphs) with low-dimensional representations of both entities and relations, which can alleviate the issue of data sparsity and be further employed to knowledge acquisition, fusion and inference. TransE (Bordes et a. 2013) is one of typical translation-based knowledge representation learning methods, which learns low-dimensional vectors for both entities and relations and is very simple and effective.” In other words, KG is knowledge graph, embeddings is encode relational facts, and TransE is TransE.)
Regarding claim 14,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 12,
	wherein generating the knowledge graph embeddings includes generating the knowledge graph embeddings using TransE and a weighted scoring function. (Deng, page 124, paragraph 1, line 1 “Besides, TransE still has a problem that only considering direct relations between entities.  To address this issue, Lin et al. (2015a) propose Path-based TransE which extends TransE to model relational paths by selecting reasonable relational paths and representing them with low-dimensional vectors.  Almost at the same time, there are other researchers considering relational path in KG successfully (Garcia-Duran et al. 2015) using neural network.” In other words, KG is knowledge graph, (from above mapping) encode relational facts is embeddings, TransE is TransE, and neural network is a weighted scoring function.)
Regarding claim 15,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 12,
	wherein generating the knowledge graph embeddings comprises:  pretraining, using the reference knowledge graph, the knowledge graph embeddings for the entities extracted from the input utterance; and (Li, page 224, column 1, paragraph 1, line 9 “Knowledge encoded in semantic graphs such as Freebase has been shown to benefit semantic parsing and interpretation of natural language utterances.  Hence, as a first step, we exploit the personal factual relation triples from Freebase to mine natural language snippets with a search engine, and the resulting snippets containing pairs of related entities to create the training data. This data is then used to build three key language understanding components: (1) Personal Assertion Classification identifies the user utterances that are relevant with personal facts, e.g., “my mother’s name is Rosa”; (2) Relation Detection classifies the personal assertion utterance into one of the predefine relation classes, e.g., “parents”; and (3) Slot filling labels the attributes or arguments of relations, e.g., “name(parents): Rosa”.” In other words, first step… create the training data is pretraining, Freebase is reference knowledge graph, factual relation triples is knowledge graph embeddings, related entities is entities extracted from the input utterance, and user utterances is input utterance.)
	retraining, using the customized knowledge graph and the pretrained knowledge graph embeddings, the knowledge graph embeddings for the entities extracted from the input utterance (Fan, page 664, paragraph 4, line 4 “The extracted facts are later employed as training data for the latter two modules.” In other words, extracted facts are later employed as training data is retraining the knowledge graph embeddings for entities extracted from the input utterance.).
Claim 19 is a non-transitory computer readable medium storing a plurality of instructions executable by one or more processors claim corresponding to the computer-implemented method of claim 1. Otherwise, they are the same.  It is implicit that a computer-implemented method requires a non-transitory computer readable medium storing a plurality of instructions executable by one or more processors in order to execute.  Therefore, claim 19 is rejected for the same reasons as claim 1.
Claim 20 is a system claim with one or more processors and a memory capable of storing instructions corresponding to the computer-implemented method of claim 1.  It is implicit that a computer-implemented method requires a system with one or more processors and a memory capable of storing instructions in order to execute.  Therefore, claim 20 is rejected for the same reasons as claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Fang, Deng, Fan, and Trani et al(Dexter 2.0 – an Open Source Tool for Semantically Enriching Data, herein Trani). 
Regarding claim 4,
	The combination of Li, Fang, Deng, and Fan teaches the computer-implemented method of claim 1,
	wherein mapping the entities in the weakly connected component to the vertices in the reference knowledge graph comprises mapping the entities to the vertices in the reference knowledge graph [using Dexter 2].  (Li, See mapping of claim 1 above.)
	Thus far, the combination of Li, Fang, Deng, and Fan does not explicitly teach using Dexter 2.
	Trani teaches using Dexter 2. (Trani, page 1, paragraph 1, line 1 “Entity Linking (EL) enables to automatically link unstructured data with entities in a Knowledge Base.” And line 5 “In the latest years many effective approaches for performing EL have been proposed but only a few authors published the code to perform the task. In this work we describe Dexter 2.0, a major revision of our open source framework to experiment with different EL approaches.” In other words, Dexter 2.0 is Dexter 2.  Examiner notes from above, that entity linking is well known in the art, but that “few authors published the code to perform the task.” Dexter is therefore merely an open source method for entity linking, and is known in the art.)
Both Trani and the combination of Li, Fang, Deng, and Fan are directed to entity linking in knowledge bases, among other things.  In view of the teaching of the combination of Li, Deng and Fan, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Trani into the combination of Li, Fang, Deng, and Fan.  This would result being able to use an open source method of automatic entity linking.
One of ordinary skill in the art would be motivated to do this because linking unstructured data to knowledge bases improves categorization and retrieval of documents, among other benefits. (Trani, page 1, paragraph 1, line 2 “Linking unstructured data (like news, blog posts, tweets) has several important applications: for example, it allows to enrich the text with external useful contents or to improve the categorization and the retrieval of documents.”)	
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 requires, among other things, a “finite state machine includes a disambiguation state, an entity state, a forbidden state, and an end state; and traversing the reference knowledge graph comprises:  when a next vertex in the reference knowledge graph is a disambiguation vertex, entering the disambiguation state; when the next vertex in the reference knowledge graph is a forbidden vertex:  if a current state of the finite state machine is not the forbidden state, entering the forbidden state;  when the next vertex in the reference knowledge graph is an entity vertex:  entering the entity state; and saving a resource description framework (RDF) of the next vertex in the reference knowledge graph as an entry in the buffer; and when a number of entries in the buffer is greater than a second threshold number, entering the end state”.
Li teaches constructing a custom knowledge graph based on user utterances and using a reference knowledge graph such as Freebase to improve semantic parsing and interpretation of the natural language utterances and then searching the entity pairs on the web using the Microsoft Bing search engine. 
Fan teaches generating a domain specific knowledge graph with the aid of Wikipedia as reference.  First it takes human-defined template names from Wikipedia as input.  Then, it extracts “seed” relations by mapping frequent attribute names to relations.
Kertkeidkachorn et al (An Automatic Knowledge Graph Creation Framework from Natural Language Text, herein Kertkeidkachorn) takes natural language text as input and produces a knowledge graph as output with the aid of a reference knowledge graph.
However, none of the prior art, either alone or in combination, discloses using a finite state machine that includes a disambiguation state, an entity state, a forbidden state, and an end state; and then traversing the reference knowledge graph using the claimed finite state machine in the manner described in the claim.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 requires, among other things, “the priority score for an entry in the buffer is determined using a priority function that is a function of:  a number of weakly connected components in a knowledge graph including the seed graph and the entity associated with the entry; a graph density of the knowledge graph including the seed graph and the entity associated with the entry; and a control parameter”. These include steps from FIG. 5 of the instant application, and describe, among other things, an implementation of simulated annealing for determining the number of entities to include in the knowledge graph (see paragraph [0106] of the instant application). The prior art of record (see paragraph 20 above) discloses methods for prioritizing entities for inclusion in graph expansions.  However, none of the prior art, either alone or in combination, discloses using the method described herein, for determining the number of entities to be included in the automatically generated knowledge graph.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 11 requires, among other things “before computing the priority scores for the entries in the buffer, performing reservoir sampling on the entries in the buffer to reduce a number of the entries in the buffer.” The prior art of record (see paragraph 20 above) discloses methods for determining entities for inclusion in the custom knowledge graph. However, none of the prior art, either alone or in combination, discloses performing reservoir sampling on the entries to reduce the number of entries.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 16 requires, among other things “determining an average  global vectors for word representation (GloVe) vector of GloVe vectors for words in the input utterance; and classifying the input utterance based on the average knowledge graph embedding and the average GloVe vector.” The prior art of record discloses methods for classifying words in input utterances.  
Li discloses support vector machines for classification.  
Kertkeidkachorn discloses embedding the KG triples in a vector representation for the purpose of computing the similarity between a text predicate and a KG predicate. 
Deng discloses, among other things, associating every word in an utterance with a word vector.  The vector is then used as the input to a semantic classifier for classification.
Bothe et al (Dialogue-based neural learning to estimate sentiment of next upcoming utterance, herein Bothe) discloses randomly initializing word embedding vectors as well as pretrained GloVe vectors to train the model. 
However, none of the prior art, either alone or in combination, discloses determining an average GloVE vector and classifying the input utterance based on the average knowledge graph embedding and the average GloVe vector.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        


/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124